           Case 2:20-cv-02114-JDP Document 7 Filed 11/13/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       BRANDON LA’SHAUN TAYLOR,                          No. 2:20-cv-02114-JDP (PC)
12                         Plaintiff,
13             v.                                          ORDER DIRECTING PLAINTIFF TO FILE
                                                           AN APPLICATION TO PROCEED IN
14       SOLANO COUNTY PUBLIC                              FORMA PAUPERIS OR PAY THE FILING
         DEFENDERS OFFICE, et al.,                         FEE
15
                           Defendants.
16

17

18            Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

19   U.S.C. § 1983. Plaintiff has not, however, filed an in forma pauperis affidavit or paid the

20   required filing fee of $350.00 plus the $50.00 administrative fee.1 See 28 U.S.C. §§ 1914(a),

21   1915(a). Plaintiff will be provided the opportunity either to submit the appropriate affidavit in

22   support of a request to proceed in forma pauperis or to submit the required fees totaling $400.00.

23            The revised in forma pauperis application form includes a section that must be completed

24   by a prison official, which must be accompanied by a certified copy of the prisoner’s prison trust

25   account statement for the six-month period immediately preceding the filing of this action.

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $50.00 administrative fee.
                                                          1
        Case 2:20-cv-02114-JDP Document 7 Filed 11/13/20 Page 2 of 2


 1   However, this section is only for prisoners not in custody of the California Department of

 2   Corrections and Rehabilitation (“CDCR”). Because plaintiff is housed in CDCR custody, the

 3   CDCR will email plaintiff’s certified financial information directly to the court. But plaintiff

 4   must still provide a signed and dated application to proceed in forma pauperis.

 5            In accordance with the above, it is hereby ordered that:

 6            1. Plaintiff shall submit, within thirty days of the date of this order, an application to

 7   proceed in forma pauperis on the form provided by the Clerk of Court, or the required fees in the

 8   amount of $400.00.

 9            2. Plaintiff’s failure to comply with this order will result in a recommendation that this

10   action be dismissed.

11            3. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

12   Forma Pauperis By a Prisoner.

13   IT IS SO ORDERED.
14

15   Dated:      November 12, 2020
                                                          JEREMY D. PETERSON
16                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
